Epitomized Opinion
In the Cuyahoga Common Pleas, Tom Baillie brought an action for personal injuries against the American Steel & Wire Company, and the Baltimore & Ohio Railroad Company, claiming that the alleged joint negligence of both resulted in the injuries sustained by him. Said injuries happened in the State of Pennsylvania.
The Railroad Co. filed a motion to quash the service against it, which was granted, under 11273 GC, which provides that an action against a railroad company must be brought in the county in which the accident occurred or wherein the plaintiff resided; and inasmuch as the accident happened in Pennsylvania, and Baillie did not reside in Cuyahoga County the action could not be maintained in this county.
Baillie took a petition in error to the Court of Appeals and the Court held:
Where there is a joint liability and two joint tort feasors are desired to be sued in Cuy-ahoga County where service could rightfully be obtained on one, the other tort feasor may rightfully be brought into court by virtue of 11255 GC.
If one of the defendants is properly brought into court the other may be brought in. Gorey v. Black. 100 OS 73.